THIS was an action of debt on a deed securing an annuity to Mrs. Houston in lieu of dower, to recover the arrears, and interest. The deed contained a clause of distress.
The question was whether the plaintiff could recover interest on the arrears of an annuity which was granted in lieu of dower, andBeeson's Ex'r., vs. Beeson's Adm'rs. 1 Harr. Rep. 106, andWaples vs. Waples, Ibid 392, (n.) were cited.
Mr. Gray submitted that although interest might be recovered in the cases cited, where the party had no right of distress, he should not recover interest where he had that remedy; in analogy to the decisions which have been made refusing interest in the action of replevin on a distress for rent arrear.
But the Court said, the only reason why the general principle allowing interest as it is adopted in this country, had not been applied to the case referred to, was from the peculiar language of the act of assembly. (Dig. 364.)
                                     Verdict for arrears and interest.